Citation Nr: 1010870	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P.H.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1946 
to December 1947.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 
rating decision by the Boston, Massachusetts, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony before the undersigned at the 
RO in October 2009.  A transcript of this hearing has been 
associated with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following 
disabilities:  asbestosis, currently evaluated as 60 percent 
disabling; bilateral hearing loss, currently evaluated as 30 
percent disabling; and tinnitus, currently evaluated as 10 
percent disabling.

2.  The Veteran's service-connected disabilities render him 
unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  To the extent that 
there is any notice or assistance deficiency, there is no 
prejudice to the Veteran in proceeding with this appeal due 
to the favorable nature of the Board's decision.

The Veteran asserts that his service-connected disabilities, 
primarily his respiratory disability, preclude him from 
obtaining substantially gainful employment.

TDIU is granted where the evidence shows that the veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is granted only when 
it is established that the service-connected disabilities are 
so severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. § 4.16(b).  The Board does not have the authority 
to assign an extraschedular TDIU in the first instance.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but no consideration 
may be given to age or any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  
Unemployability, or a veteran's ability or inability to 
engage in substantial gainful activity, must be looked at in 
a practical manner and the crux of the matter rests upon 
whether a particular job is realistically within the physical 
and mental capabilities of the veteran.  Moore v. Derwinski, 
1 Vet. App. 356, 359 (1991).  Accordingly, the determination 
must include consideration of the veteran's abilities and his 
employment history.  Faust v. West, 13 Vet. App. 342, 355 
(2000).  Where a fair preponderance of the evidence is in the 
veteran's favor, the claim will be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Here, the Veteran meets the schedular criteria for TDIU 
because his service-connected asbestosis is rated as 60% 
disabling and the 10% evaluations assigned for bilateral 
hearing loss and tinnitus bring the combined evaluation to 
70%.  See 38 C.F.R. § 4.16(a); 38 C.F.R. § 4.25 (2009) 
(combined rating table).  The Board notes that the Veteran's 
hearing loss is currently rated as 30% disabling, effective 
May 29, 2007.  Accordingly, the only issue for resolution is 
the Veteran's unemployability due to those disabilities.  

In a July 2004 VA medical record, the Veteran reported 
difficulty understanding conversation and hearing over the 
phone.  In a September 2004 VA record, the Veteran stated 
that his hearing loss interfered with his activities of daily 
living.  In an April 2005 VA audiological examination report, 
it was noted that after service discharge, the Veteran worked 
as a farmer, truck driver, and in sales.  In a May 2005 VA 
respiratory disorders examination report, the Veteran 
indicated increasing shortness of breath since 2000.  He 
reported shortness of breath upon walking up one flight of 
stairs and frequent coughs which interfered with sleep.  An 
April 2007 VA respiratory disorders examination report 
indicated that the Veteran reported he had no functional 
impairment from his asbestosis.  He reported cough with 
sputum.

The Veteran testified at the October 2009 Board hearing.  He 
stated that in 1990, he was laid off from his job running a 
hardware store.  Afterwards, he applied to various hardware, 
grocery, and drug stores, but was unable to find employment.  
The Veteran stated that he had a 9th grade education, but had 
attended a trade school for approximately 18 months.  He 
stated that he becomes winded when he walks up two or three 
stairs, and when he climbs his stairs at home, he has to stop 
at the top.  The Veteran also reported that bending over 
produces shortness of breath, and that while at the mall, he 
can enter about two stores before he must sit and rest.  He 
also stated that his shortness of breath caused physical 
limitations with chores.

In summary, the objective evidence of record shows that the 
Veteran has a 9th grade education and most recently managed a 
hardware store but had previously worked as a farmer and 
mechanic.  The Veteran has provided competent and credible 
testimony that he experiences severe shortness of breath upon 
walking a few stairs, bending over, and walking into two 
stores at the mall, and has difficulty hearing conversation.  
Although there is no medical opinion indicating 
unemployability due to his service-connected disabilities, 
based upon the limitations on the Veteran's activities caused 
by his respiratory disability and hearing loss, his lack of 
higher education, and his employment history which includes 
work requiring some physical exertion (i.e., farmer, 
mechanic, truck driver, and store manager), the Board finds 
that the fair preponderance of the evidence indicates that 
the Veteran is unable to obtain or maintain substantially 
gainful employment due to his service-connected disabilities.  
Accordingly, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


